Name: Commission Regulation (EC) NoÃ 1965/2004 of 15 November 2004 amending Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: United Nations;  political geography;  international affairs;  economic conditions;  civil law
 Date Published: nan

 16.11.2004 EN Official Journal of the European Union L 339/4 COMMISSION REGULATION (EC) No 1965/2004 of 15 November 2004 amending Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of ICTY (2). Council Decision 2004/767/CFSP (3) implements that Common Position. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2004. For the Commission Eneko LANDÃ BURU General Director (1) OJ L 315, 14.10.2004, p. 14. (2) OJ L 315, 14.10.2004, p. 52. (3) See page 16 of this Official Journal. ANNEX List of persons referred to in Article 2 1. Borovcanin, Ljubomir. Date of birth: 27.2.1960. Place of birth: Han Pijesak, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 2. Borovnica, Goran. Date of birth: 15.8.1965. Place of birth: Kozarac, Municipality of Prijedor, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 3. Bralo, Miroslav. Date of birth: 13.10.1967. Place of birth: Kratine, Municipality of Vitez, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 4. Djordjevic, Vlastimir. Date of birth: 1948. Place of birth: Vladicin Han, Serbia and Montenegro. Nationality: Serbia and Montenegro. 5. Gotovina, Ante. Date of birth: 12.10.1955. Place of birth: Island of Pasman, Municipality of Zadar, Republic of Croatia. Nationality: (a) Croatian, (b) French. 6. Hadzic, Goran. Date of birth: 7.9.1958. Place of birth: Vinkovci, Republic of Croatia. Nationality: Serbia and Montenegro. 7. Jankovic, Gojko. Date of birth: 31.10.1954. Place of birth: Trbuse, Municipality of Foca, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 8. KaradÃ ¾iÃ , Radovan. Date of birth: 19.6.1945. Place of birth: Petnjica, Savnik, Montenegro, Serbia and Montenegro. Nationality: Bosnia and Herzegovina. 9. Lazarevic, Vladimir. Date of birth: 23.3.1949. Place of birth: Grncar, Serbia and Montenegro. Nationality: Serbia and Montenegro. 10. Lukic, Milan. Date of birth: 6.9.1967. Place of birth: Visegrad, Bosnia and Herzegovina. Nationality: (a) Bosnia and Herzegovina, (b) possibly Serbia and Montenegro. 11. Lukic, Sredoje. Date of birth: 5.4.1961. Place of birth: Visegrad, Bosnia and Herzegovina. Nationality: (a) Bosnia and Herzegovina, (b) possibly Serbia and Montenegro. 12. Lukic, Sreten. Date of birth: 28.3.1955. Place of birth: Visegrad, Bosnia and Herzegovina. Nationality: Serbia and Montenegro. 13. Milosevic, Dragomir. Date of birth: 4.2.1942. Place of birth: Murgas, Municipality of Ub, Serbia and Montenegro. Nationality: Bosnia and Herzegovina. 14. MladiÃ , Ratko. Date of birth: 12.3.1942. Place of birth: Bozanovici, Municipality of Kalinovik, Bosnia and Herzegovina. Nationality: (a) Bosnia and Herzegovina, (b) Serbia and Montenegro. 15. Nikolic, Drago. Date of birth: 9.11.1957. Place of birth: Bratunac, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 16. Pandurevic, Vinko. Date of birth: 25.6.1959. Place of birth: Sokolac, Bosnia and Herzegovina. Nationality: (a) Bosnia and Herzegovina, (b) possibly Serbia and Montenegro. 17. Pavkovic, Nebojsa. Date of birth: 10.4.1946. Place of birth: Senjski Rudnik, Serbia and Montenegro. Nationality: Serbia and Montenegro. 18. Popovic, Vujadin. Date of birth: 14.3.1957. Place of birth: Sekovici, Bosnia and Herzegovina. Nationality: Serbia and Montenegro. 19. Todovic, Savo. Date of birth: 11.12.1952. Place of birth: Foca, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 20. Zelenovic, Dragan. Date of birth: 12.2.1961. Place of birth: Foca, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina. 21. Zupljanin, Stojan. Date of birth: 22.9.1951. Place of birth: Kotor Varos, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina.